DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-26-2019 and 01-12-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130229 hereinafter Sakai [cited in IDS filed 11-26-2019]. 
Regarding Claim 1, Sakai teaches an electrolyte comprising: an ionic liquid (A); an inorganic particulate (B); and a supporting electrolyte salt (C), wherein the inorganic particulate comprises hydrophobic silica, and a composite electrolyte film that comprises porous polyethylene-polypropylene film (paragraphs 10-26, 49; see Examples 1-2). 

Regarding Claims 5-6, Sakai teaches that the electrolyte comprises an ionic liquid (see Examples 1-2 as described above). 
Regarding Claim 9, Sakai teaches that the electrolyte salt is an imide-based lithium salt liquid (see Examples 1-2 as described above). 
Regarding Claim 10, Sakai teaches a secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte layer as described above provided between the positive electrode and the negative electrode (paragraph 49). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130229 hereinafter Sakai in view of U.S. Pre-Grant Publication No. 2010/0216031 hereinafter Machida. 
Regarding Claims 7 and 8, Sakai does not specifically disclose that polymer having first and second structural units as claimed. 
However, Machida teaches an electrolyte that comprises a polymer having a first structural unit (i.e. vinylidene fluoride) and a second structural unit (i.e. hexafluoropropylene) (paragraph 149). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte that comprises such matrix polymer before the effective filing date of the claimed invention because Machida discloses that such configuration can suppress liquid leakage of the nonaqueous electrolyte in the obtained battery (paragraph 150). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729